Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: the claim discloses “…the aircraft (102) and is a fixed wing drone…” (emphasis added).   Please delete “and” from the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/930,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the current application does not disclose a communication line.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current application
Application#15/930,668
Claim 11:
An in-flight power recharging system (300) comprising: an electrical conductor (104) connected to a first aircraft (102) at a first end (105) of the electrical conductor (104), 104) is configured to connect to a second aircraft (302) at a second end (106) of the electrical conductor (104) while the first aircraft (102) and the second aircraft (302) are in flight, and wherein an alternating current (AC) signal (108) is induced in the electrical conductor (104) when the electrical conductor (104) is in proximity to a changing magnetic field (110); a first rectifier circuit (202) at the first aircraft (102) configured to convert the AC signal (108) into a first direct current (DC) signal (204) and to provide the first DC signal (204) to a first aircraft power system (206) of the first aircraft (102); and a second rectifier circuit (402) at the second aircraft (302) configured to convert the AC signal (108) into a second DC signal (404) and to provide the second DC signal (404) to a second aircraft power system (406) of the second aircraft (302).
Claim 3 (includes limitations of claims 1+2)
An in-flight data sharing system (700) comprising: a communication line (704) connected to a first aircraft (102) at a first end (705) of the communication line (704), wherein the communication line (704) is configured to connect to a second aircraft (302) at a second end (706) of the communication line (704) while the first aircraft (102) and the second aircraft (302) are in flight; a first communication system (802) at the first aircraft (102) configured to send first data communications (806) and receive second data communications (807) via the communication line (704); and a second communication system (804) at the second aircraft (302) configured to send the second data communications (807) and receive the first data communications (806) via the communication line (704).
Claim 2:
The system of claim 1, wherein the communication line (704) includes an electrical conductor (104).
Claim 3:
The system of claim 2, wherein an alternating current (AC) signal (108) is induced in the communication line (704) when the communication line (704) is in proximity to a changing magnetic field (110), the system further comprising: a first rectifier circuit (202) at the first aircraft (102) configured to convert the AC signal (108) into a first direct current (DC) signal (204) and to provide the first DC signal (204) to a first aircraft power system (206) of the first aircraft (102); and a second rectifier circuit (402) at the second aircraft (302) configured to convert the AC signal (108) into a second DC signal (404) and to provide the second DC signal (404) to a second aircraft power system (406) of the second aircraft (302).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAN et al. (US 2017/0015414 A1, hereinafter CHAN) in view of SYRACUSE et al. (US 2020/0106282 A1, hereinafter SYRACUSE).
                                  
    PNG
    media_image1.png
    402
    316
    media_image1.png
    Greyscale

As per claims 1 and 17, CHAN discloses an in-flight power recharging system (100) comprising:

SYRACUSE discloses a system for charging a UAV in flight comprising a rectifier circuit configured to convert the AC signal into a direct current (DC) signal and to provide the DC signal to an aircraft power system (See Par.457 and Fig.7 and Par.491, disclose a rectifier than can be included in the normalizer to rectify the received alternating current and provide DC to the load comprising the battery).
CHAN and SYRACUSE are analogous art since they both deal with UAV charging.
It would have been obvious o one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHAN with that of SYRACUSE by adding the rectifier to convert the received alternating current to direct current for the benefit of charging the UAV internal battery.

As per claim 4, CHAN and SYRACUSE disclose the system of claim 1 as disclosed above, wherein the aircraft (102) and is a fixed wing drone, a single-rotor helicopter drone, a 
As per claim 5, CHAN and SYRACUSE disclose the system of claim 1 as discussed above, wherein the aircraft power system (206) includes a battery (208) or a capacitor (210), and wherein the DC signal (204) is used to charge the battery (208) or the capacitor (210) (See CHAN, Par.11, discloses the UAV comprises a battery which provides power to the electric motor).

As per claim 6, CHAN and SYRACUSE disclose the system of claim 1 as discussed above, wherein the electrical conductor (104) includes a wire or a foil (See CHAN, Figs.7A-7B, disclose a wire “A” and SYRACUSE, Figs.83-86 and Par.502, disclose exposed conductors to interact with overhead power line).

As per claim 8, CHAN and SYRACUSE disclose the system of claim 1 as discussed above, wherein the changing magnetic field (110) is produced by a power transmission line (112) suspended in the air (See CHAN, Fig.2, discloses power lines “W” suspended in the air and used to charge UAV).

As per claim 9, CHAN and SYRACUSE disclose the system of claim 1 as discussed above, wherein a portion (107) of the electrical conductor (104) extends from the aircraft (102) and is substantially without loops (See CHAN, Figs.7A, 7B, disclose Item “A” extending from the UAV and has no loops).

107) of the electrical conductor (104) that extends from the aircraft (102) (See CHAN, Par.117, discloses “he apparatus providing the connector C may be provided on an arm or tether A that can be selectively deployed (when in use) to be carried below the base and payload L of the UAV/craft and retracted to the base of the UAV/craft”, also see Fig.7A-7H, disclose the conductor length can be adjusted)
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAN in view of SYRACUSE and in further view of LEE et al. (US 2014/0361750 a1, hereinafter LEE).
As per claim 2, CHAN and SYRACUSE disclose the system of claim 1 as discussed above, however CHAN and SYRACUSE do not disclose further comprising: a transformer (212) configured to receive the AC signal (108) from the electrical conductor (104), up-convert or down-convert the AC signal (108) and to provide the AC signal (108) to the rectifier circuit (202).
LEE discloses an onboard charger for charging a vehicle comprising a transformer configured to receive the AC signal from the input and to provide the AC signal to the rectifier circuit (See Fig.3, Items#30,40 and Par.8, disclose a transformer 30 which receives the Ac signal from the input and boosts it to a higher voltage, then provides the boosted output to rectifier circuit 40).
CHAN, SYRACUSE and LEE are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHAN and SYRACUSE with that of 
As per claim 3, CHAN and SYRACUSE disclose the system of claim 1 as discussed above, however CHAN and SYRACUSE do not disclose wherein the rectifier circuit includes a diode bridge.
LEE discloses an onboard charger for charging a vehicle, the onboard charger comprising a rectifier circuit including a diode bridge (See Fig.3, Item#40, discloses a rectifier comprising a diode bridge).
CHAN, SYRACUSE and LEE are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHAN and SYRACUSE with that of LEE by using the diode bridge rectifier circuit for the benefit of increasing the conversion efficiency.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAN in view of SYRACUSE and in further view of YATES (US 2016/0031564 A1, hereinafter YATES)
As per claim 7, CHAN and SYRACUSE disclose the system of claim 1 as discussed above. However, CHAN and SYRACUSE do not disclose wherein the electrical conductor (104) is configured to connect to a second aircraft (302) at the second end (106) while the aircraft (102) and the second aircraft (302) are in flight.
YATES discloses a system for in-flight recharging system wherein the electrical conductor is configured to connect to a second aircraft at the second end while the aircraft and the second aircraft are in flight (See Figs.15-16 and Par.19, disclose the cable is deployed from 
CHAN, SYRACUSE and YATES are analogous art since they all deal with battery charging of unmanned aerial vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHAN and SYRACUSE with that of YATES by configuring the conductor to connect to a second aircraft for the benefit of transferring power from one UAV to another.
Allowable Subject Matter
Claim 11-16 are allowed over the prior art (claim 1 has a double patenting rejection as discussed above).
Claims 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859                                                                                                                                                                                                        
/EDWARD TSO/Primary Examiner, Art Unit 2859